USCA11 Case: 20-14331     Date Filed: 07/08/2021   Page: 1 of 9



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14331
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:19-cv-01077-PDB



FRANK MALDONADO,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (July 8, 2021)

Before JILL PRYOR, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14331        Date Filed: 07/08/2021    Page: 2 of 9



      Frank Maldonado disagrees with the SSA’s decision that he is not disabled.

His application for disability benefits was denied at the initial level and after a

hearing, and the district court affirmed. Maldonado now argues that the SSA did

not give proper weight to his Veteran’s Affairs disability ratings and associated

evidence. Because the ALJ considered those ratings and its decision was

supported by substantial evidence, we affirm.

                                           I.

      Maldonado filed for disability insurance benefits in November 2015,

alleging that he had been disabled starting in July 2013. The “illnesses, injuries or

conditions” he alleged included “Screws in Right Hand,” “Cervical back injury,”

“Screws in Both knees,” “PTSD,” “Arthritis in back and knees,” “Diabetes,” and

“Burning mouth Syndrome.” The SSA denied his application at the initial level,

and also on reconsideration.

      Maldonado requested a hearing before an administrative law judge. Among

the filings Maldonado placed before the ALJ were records concerning his VA

disability ratings. One filing showed that the VA evaluated his PTSD and major

depressive disorder to be 70 percent disabling back in October 2015. The reasons

that evaluation gave for its rating included “[d]ifficulty in adapting to stressful

circumstances,” “[d]epressed mood,” and “[o]ccupational and social impairment

with reduced reliability and productivity.” Another evaluation from the VA in


                                           2
          USCA11 Case: 20-14331        Date Filed: 07/08/2021     Page: 3 of 9



2017 found him to be temporarily 100-percent disabled “for status post anterior

cruciate ligament reconstruction” from September to December 2016. Also in the

filings were records from the VA medical system.

      The ALJ hearing took place in May 2018. At the end of the hearing, when

the ALJ gave the vocational expert a hypothetical, it included Maldonado’s

physical impairments but did not mention his asserted mental impairments. The

vocational expert testified that such a hypothetical individual would be able to

work in a variety of jobs.

      The ALJ denied Maldonado’s application in August 2018, finding him to not

be disabled. In particular, the ALJ stated that it “considered the Veterans’ Affairs

disability ratings contained in the file,” and specifically cited to the exhibits

containing both the 2015 and 2017 ratings. The ALJ noted that this determination

by another governmental agency can be used as evidence of disability, and gave

the ratings “some weight.” Still, the ALJ found that Maldonado’s “limitations do

not render the claimant incapable of performing any and all work activity under the

Social Security Administration regulations.” The ALJ concluded that “the

claimant has the above residual functional capacity,” and stated that its capacity

finding was “supported by the medical evidence of record” and “the claimant’s

statements and testimony.” Maldonado asked for review of the ALJ’s decision, but

the Appeals Council denied his request.


                                            3
          USCA11 Case: 20-14331       Date Filed: 07/08/2021    Page: 4 of 9



      That brought Maldonado to the district court, where he argued that the

SSA’s decision was “not supported by substantial evidence.” Specifically,

Maldonado argued that the ALJ “fail[ed] to adequately explain why he rejected the

individual VA disability rating of 70% due to PTSD.” The district court disagreed.

It found that the Commissioner’s decision was supported by substantial evidence,

and affirmed it.

      This is Maldonado’s appeal.

                                          II.

      “In social security cases where the ALJ denies benefits and the Appeals

Council denies review, we review the ALJ’s decision as the Commissioner’s final

decision.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015)

(alterations adopted) (internal quotation marks omitted). “We review de novo the

legal principles upon which the ALJ relied, but we are limited to assessing whether

the ALJ’s resulting decision is supported by substantial evidence.” Id. at 1266–67.

Because “our standard of review in a Social Security case is the same as the one

that governs the district court, we owe the trial court’s decision no deference.”

Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir. 2018).

                                         III.

      On appeal, Maldonado argues that the SSA’s decision should be reversed

because the ALJ failed to give appropriate weight and consideration to a 2015


                                          4
          USCA11 Case: 20-14331       Date Filed: 07/08/2021    Page: 5 of 9



disability benefits questionnaire that the VA relied on in determining his disability

rating due to PTSD. Maldonado acknowledges that he could have obtained the

questionnaire and submitted it for consideration by the ALJ and did not do so, but

he argues that it was the duty of the ALJ to fully develop the record. We need not

address this argument, because he failed to raise it at the district court. Crawford

v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004). In any event, the

ALJ’s duty to develop the record is not boundless—and the record contained

“sufficient evidence for the [ALJ] to make an informed decision.” Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th Cir. 2007).

      To the extent that Maldonado argues that the ALJ did not give due

consideration to the VA disability rating, that argument is also a non-starter. We

have explained that district courts must “consider two questions in deciding

whether an ALJ who declined to follow another agency’s decision that a claimant

was disabled nevertheless properly considered that decision.” Noble v. Comm’r of

Soc. Sec., 963 F.3d 1317, 1330 (11th Cir. 2020). First, “the court must ask whether

the ALJ’s decision shows that she considered the other agency’s decision.” Id.

Then, “if the ALJ discussed the other agency’s decision, the court moves on to the

second step of the analysis: whether substantial evidence in the record supports the

ALJ’s decision to depart from the other agency’s decision.” Id.




                                          5
          USCA11 Case: 20-14331        Date Filed: 07/08/2021   Page: 6 of 9



      Here, the ALJ’s decision shows that she considered the VA evaluations—

she stated that she had considered Maldonado’s VA disability ratings,

acknowledged that the VA had found Maldonado to be 90–100 percent disabled

based on various conditions including PTSD and major depressive disorder, and

cited to both the 2017 and the 2015 VA evaluations. The ALJ also stated that she

had carefully considered the impairments on which the VA disability rating was

based and had given the VA assessments and ratings some weight in determining

Maldonado’s residual functional capacity. The ALJ also discussed the medical

evidence in the record related to Maldonado’s PTSD in some detail in step two of

the disability analysis (considering the severity of the claimant’s impairments) and

concluded that his PTSD caused only mild limitations in functioning. The ALJ

stated that she had incorporated her detailed mental function analysis into her

assessment of Maldonado’s residual functional capacity. Although the ALJ found

that the medical evidence indicated that Maldonado had “significant limitations”

due to his various impairments, she ultimately concluded that those limitations did

not render him incapable of performing any work at all under SSA regulations.

      And to the extent the ALJ’s subsequent decision is at odds with the VA

evaluations, it was based on substantial evidence in the record. “Substantial

evidence as to the Secretary’s factual findings is more than a scintilla, but less than

a preponderance: ‘[i]t is such relevant evidence as a reasonable person would


                                           6
          USCA11 Case: 20-14331        Date Filed: 07/08/2021   Page: 7 of 9



accept as adequate to support a conclusion.’” Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983)). Maldonado’s medical records show that although Maldonado reported

having some problems due to PTSD and depression, he also consistently reported

responding well to medications. For example, during a psychiatric consultation

near the time of the alleged disability onset date in 2013, Maldonado reported

problems with anger management, lack of sleep, nightmares, poor memory, and

trauma, but he also stated that his conditions were responding to medication.

Maldonado reported that his anger management issues were “up and down”; he

still became angry when people were rude or inconsiderate and sometimes yelled

at people, but he denied any issues with driving or road rage. He reported that he

was sleeping 3–5 hours per night without his C-PAP or 6–7 hours if he used the

machine, and that his nightmares were “pretty much under control.” The treating

provider described Maldonado’s thought processes as “[m]ostly linear, organized,

logical, goal directed and relevant,” and his cognition as intact, alert and oriented

with some deficits in short-term memory (recalling 2/3 words at 1 minute and 5

minutes). Maldonado refused to participate in psychotherapy for his PTSD and

declined to discuss it further.

      In February 2014, Maldonado visited the same VA Hospital and received a

renewed diagnosis of chronic PTSD and unspecified depressive disorder. At the


                                           7
          USCA11 Case: 20-14331       Date Filed: 07/08/2021    Page: 8 of 9



time, he stated that he was happy with his current medication regimen, and that his

sleep and appetite were “good.” The physician noted that although Maldonado

described his mood as depressed, he did not suffer any excessive anhedonia, guilt

or worthlessness, worry or preoccupations, mania or hypomania, delusions or

perceptual disturbances, or suicidal or homicidal ideation, intent, or plan; his

registration and short-term memory were intact, and he displayed fair insight and

good judgment.

      Notes from a 2015 psychiatry visit say that Maldonado “has had fairly good

response to psychopharmacologic treatment with decrease in anxiety and

depression, decreased irritability.” The physician noted that Maldonado continued

to have difficulty with insomnia and nighttime arousals, but that his nightmares

had responded well to medication and Maldonado reported getting enough sleep to

feel fairly rested during the day. At that same visit, he reported that his mood was

“fairly stable,” with intermittent brief episodes of “feeling blue” but showing

significant improvement since his initial visit with that physician in March 2014.

His memory and cognition “appeared to be grossly intact,” and his insight and

judgment were described as “[g]ood.” Maldonado also reported that he had

completed a college degree program in 2015.

      Also in the record is the opinion of Dr. Conger—a state agency

psychologist—who found that there was “no indication of a severe mental


                                           8
          USCA11 Case: 20-14331       Date Filed: 07/08/2021    Page: 9 of 9



impairment” in 2016. Dr. Conger further opined that Maldonado “remains fully

functional from a mental perspective,” that he “is able to relate in a socially

appropriate manner in general,” and that “[b]ased on the totality of evidence, he

appears to be primarily limited by his physical condition and there is no indication

of a severe mental impairment at this time.”

      Maldonado himself reported following spoken instructions well and that he

could still drive a car and motorcycle and go grocery shopping. And at the hearing

before the ALJ, Maldonado indicated that medications have been “helping with the

anger issues.”

      In short, substantial evidence in the record supports the ALJ’s conclusion

that despite the VA’s disability rating of 70 percent due to Maldonado’s PTSD and

depression, those conditions did not cause him to be unable to work under SSA

regulations. That is the beginning and end of our analysis—our “limited review

precludes deciding the facts anew, making credibility determinations, or re-

weighing the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). If substantial evidence in the record supports the ALJ’s decision, “then the

ALJ’s decision should be affirmed.” Noble, 963 F.3d at 1330. Accordingly, we

affirm the Commissioner’s decision denying Maldonado’s application for Social

Security disability benefits.

      AFFIRMED.


                                           9